UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6769



FEDERICO J. HEADLEY,

                                            Plaintiff - Appellant,

          versus


MICHAEL A. SHUPE, Corrections Institution
Operation Officer of Buckingham Correctional
Center; MAEBELLE HOLMAN-BROWN, Postal Assis-
tant of Buckingham Correctional Center,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-936)


Submitted:   November 6, 1997          Decided:     November 25, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Federico J. Headley, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant appeals the district court's orders denying his

motion to recuse and motion for a temporary restraining order. We

dismiss the appeal for lack of jurisdiction because the orders are
not appealable. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

        We dismiss the appeal as interlocutory.* We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            DISMISSED




    *
      We also note that to the extent Appellant appeals the denial
of his temporary restraining order, it is moot.

                                   2